 DOCTORS HOSPITAL -611Doctors HospitalandOhio Nurses Association, Peti-tioner.Case 9-RC-10730April 30, 1975DECISION AND DIRECTION OF ELECTIONBY MEMBERSJENKINS,KENNEDY, AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was heldbefore Hearing Officer James E. Murphy at Columbus,Ohio, on September 17, 18, 19, and 20, 1974. Followingthe hearing and pursuant to Section 102.67 of theBoard's Rules and Regulations and Statements of Pro-cedure, Series 8, as amended, the Acting Regional Di-rector for Region 9 transferred the case to the Board fordecision. Thereafter, the Employer and Petitioner filedbriefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, the Boardfinds:1.The Employer, hereinafter also referred to as theHospital, is a nonprofit Ohio corporation engaged inthe operation of a 350-bed hospital and medical centerat 1087 Dennison Avenue, Columbus, Ohio, and a 175-bed satellite facility at 5100 West Broad Street, Colum-bus, Ohio. During the past year, it received gross reve-nues in excess of $250,000, and purchased goods fromfirms located outside the State of Ohio valued in excessof $50,00 which it caused to be shipped directly to itsColumbus, Ohio, facilities. The parties stipulated, andwe find, that the Employer is engaged in commercewiLthin the meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of allfull-time and part-time registered nurses employed bythe Employer at its two Columbus, Ohio, facilities,excluding the associate administrators and assistant ad-miininstrator in the nursing service department and allother employees. The Employer agrees that a profes-sional unit of registered nurses constitutes a unit appro-priate for collective bargaining. However, contrary toPetitioner, Employer contends that registered nursesclassified as directors, assistant directors, coordinators,and assistant coordinators should be excluded from theunit as supervisors within the meaning of Section 2(11)of the Act.'The Hospital employs in its nursing service depart-ment some 650 employees, including approximately203 registered nurses. Of the 203 registered nurses,there are 2 associate administrators, I assistant ad-ministrator, approximately 23 directors and assistantdirectors, 18 coordinators, and 25 assistant coordina-tors. The remaining 134 registered nurses are classifiedas staff nurses. The associate administrators and theassistant administrator report directly to the Em-ployer's administrator, Richard L. Sims, who is theHospital's chief operating officer. Sims reports to theexecutive director,William S. Konold, who is chargedwith the responsibility of administering the Hospitalaccording to policies established by the board of trus-tees.Konold spends practically no time at the hospitalfacilities, but he alone has the authority to terminateemployees who have 5 or more years of service. Theassociate and assistant administrators have the au-thority to place employees on disciplinary probationand may suspend or discharge employees with less than5 years of service. One or more of the administratorsis present at each of the facilities during the first shift,which runs from 7 a.m. to 3 p.m.House Directors:Both the medical center and thesatellite facility are staffed three shifts per day, 7 daysper week. The house directors who work on the firstshift are in charge of multiple units, e.g., medicinefloors consisting of several smaller patient care units ornurses' stations. There are generally two house direc-tors present during the second shift, which runs from3 p.m. to 11 p.m., and one house director is present ateach facility during the third shift, which runs from 11p.m. to 7 a.m. The house directors are the highestauthorities present at the two facilities during the sec-ond and third shifts. Unlike the other registered nurses,including the coordinators and assistant coordinators,the full-time directors and assistant directors are sala-ried employees who do not punch timeclocks. All thehospital's full-time employees enjoy generally the samebenefits, except for a program permitting an annualbonus in lieu of sick leave which is not available to thesalaried employees, such as the administrators and full-time directors. Although house directors and assistanthouse directors have no authority to hire or dischargeIThe parties stipulated that Associate Administrators Rebecca Mortonand Frances Copeland and Assistant Administrator Christine Hackman aresupervisors under the ActWe shall exclude them from the unit foundappropriate herein The parties also stipulated that employees Patncia Hurdand Mary R. Ammons are staff nurses who should be included in the unitand that Marion Wilson and Georgia Elliott are casual employees whoshould be excluded from the unit Weshall include Hurd and Ammons andexclude Wilson and Elliott217 NLRB No. 87 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, they do have authority to transfer or call inadditional personnel, as well as authority to assignovertime and initial timecards. In most cases involvingdisciplinary action, the house director writes up a for-mal report following a conference with the employeeand appropriate coordinator. The house directors'recommendations with respect to disciplinary action,including discharge, are often followed by the adminis-trators.Petitioneracknowledges that, under traditionalBoard standards, the house directors and asssistanthouse directors would appear to be supervisors. How-ever, Petitioner contends that the characteristics whichthey exhibit are actually nothing more than a manifes-tation of their functions as registered nurses. Specifi-cally, Petitioner asserts that these employees performtheir allegedly supervisory functions in the interest ofthe patients rather than the Employer. Although werecognize that all the Employer's registered nurses dis-charge duties and responsibilities unique to their highlyskilled profession,we reject Petitioner's contentionsthat the traditional standards for determining supervi-sory status are not applicable in this case. On the basisof all the facts in this case, we find that, in addition toperforming their professional duties and responsibili-ties, the house directors and assistant house directorsalso exhibit characteristics and possess authority whichindicate the performance of supervisory functions inthe interest of the Employer. Accordingly, we concludethat the full-time and regular part=time house directorsand assistant house directors are supervisors within themeaning of the Act, and we shall exclude them fromthe unit.'Directors of Staff Development:Employer' contendsthat the three directors of staff development in thenursing service department are also supervisors withinthemeaning of the Act. The record reveals that, inaddition to active participation in personnel recruit-ment and training, these employees hire new personnel,including staff nurses, and establish their salaries,within guidelines. In addition, two of the staff develop-ment directors fill in as house directors every fifthweekend, and the third fills in when needed in emer-gency situations and during vacation periods. On thebasis of these facts, we conclude that the three directorsof staff development are supervisors within the mean-ing of the Act who should be excluded from the unit.Director of Extended Care:Employer contends thatthe director of extended care at the main facility, RuthStickrod, is a supervisor within the meaning of the Act2Like all the Hospital's part-time employees, the two part-time directors,Barbara Memman and Bernice Simone, are paid on an hourly basis andreceive no fringe benefits Other than these distinctions due to their part-time status, they possess and exercise the same authority enjoyed by thefull-time house directors Thus, we shall also exclude the regular part-timehouse directors as supervisorsand should be excluded from the unit. The Employeralso took the position at the hearing that ElizabethLawrence, a registered nurse at the satellite facility whoperforms functions similar to those of the director ofextended care, likewise should be excluded from theunit. The-record reveals that these two employees placepatients in extended care facilities or nursing homesand counsel such patients and their families. While itdoes not appear that they exercise supervisory au-thority, the present record does not sufficiently detailthe duties and responsibilities of these employees toenable us to make a definitive determination as to theirunit placement. We shall therefore permit them to votesubject to challenge.Coordinators and Assistant Coordinators-The Em-ployer also contends that the approximately 18 coor-dinators and 25 assistant coordinators it employs at its2 facilities are supervisors within the meaning of theAct and should be excluded from the unit. Petitionercontends that these employees do nothing more thanexercise highly developed professional skills typical ofall the staff nurses who make up-'the requested unit.Although the coordinators work on the first shift, 7a.m. to 3 p.m., they are said to have "twenty-four hourresponsibilitys3 for their respective nursing units, e.g.,a medical-surgical unit or an intensive care unit. Assist-ant coordinators replace the coordinators on the twolater shifts and are often the only registered nursespresent on their respective units during that time.'The Employer contends that these employees have pos-sessed supervisory authority since the Employer un-veiled its so-called "management in-depth policy" in1962, and our dissenting colleague cites the "Em-ployer'smanual" to support the contention that thecoordinators and assistant coordinators possess super-visory authority. According to the Employer, this "In-ternal Organizational Manual" followed an extensiveanalysis of the operational and management structureof the Hospital, as well as other area institutions, andthe Employer contends that changes indicated therein,including the extension of supervisory authority tocoordinators and assistant coordinators, were imple-mented in 1962 and have continued in existence untilthe present time. However, the record indicates thatmuch of this program has never been implemented inactual practice. Contrary to the Employer's assertions,the testimony of coordinators called as witnesses at thehearing reveals that the coordinators themselves were3Employer's Associate Administrator Copeland testified that "twenty-four hour responsibility" entails assuringthat there are adequatesuppliesavailable to the other two shifts on the nursing unit. She added that coor-dinators were responsible for "follow-through of care cards" and their con-toued formulation, but that they are not responsible for errors committedon the other two shifts when they are not present.4 The record reveals that, in addition to the 25 registerednurses classifiedas assistantcoordinators, there are 7 licensed practical nurses who also serveas assistantcoordinators. DOCTORS HOSPITALnot aware that they had authority to discharge otheremployees or to relieve them from unit work. In addi-tion, the Employer's actions taken with respect to mod-ification of the job descriptions found in the nursingmanuals, the handbooks kept at each nurses' stationand actually used by the registered nurses, further serveto reveal the true nature of these employees' duties.Until the petition was filed, the job description for acoordinator did not differ substantially from the jobdescription for a staff nurse. The job description wasmodified after the petition was filed so that it now statesthat coordinators may recommend disciplinary actionor termination of unit personnel. However, the new jobdescriptions were distributed on September 11, 1974,only 6 days before the hearing in this case, and we findno more evidence of implementation of these eleventh-hour changes in the nursing manual than we do of thechanges indicated in the Employer's "Internal Organi-zational Manual" of 1962. On the contrary, we believethat the entire record, including the facts set forth be-low, establishes that the actual functions and duties ofthese coordinators and assistant coordinators5 remainnot significantly different from those of the typical staffnurse employed at the Hospital.Employer asserts that the coordinators and assistantcoordinators assign work daily to other registerednurses and to ancillary personnel on their respectiveunits.However, the record indicates that daily workassignments are routinely determined according to the"team nursing" concept under which unit personnelare split into smaller groups. Each team has its respec-tive team leader, and the teams are responsible for thecare of the patients assigned to them. Team leadershiprotates among the registered nurses and the licensedpractical nurses in an effort to maintain continuity ofpatient care, i.e., the nurse or nurses present on thefloor one day usually serve as team leaders on the fol-lowing day. According to the testimony of the coor-dinators themselves, the first nurse in the unit to arrive,whether staff nurse or coordinator, writes up the teamassignments. Coordinators also testified that, like thestaff nurses, the majority of their time is spent in patientcare.6-With respect to the assistant coordinators, no job description existedunl it after the petition was filed.f,The Employer asserts that coordinators and assistant coordinatorsdevote only about 15 percent of their working lime to direct patient care.This figure comes from Employer's Exh. 5, a chart which the Employerintroduced as "a business record" allegedly "prepared" by the Hospital'sassociate and assistant administrators prior to a management seminar heldin January 1974. However, Associate Administrator Morton conceded thatthe chart was actually copied froma magazinearticle, that "it really was nota true picture-not really accurate," and that she and other administrators"did not prepare any studies for this" Associate Administrator Copelandjoined in Morton's admission that the chart was copied from a magazinearticle whose author and title she could not recall, and Copeland furtherstated that the percentages appearing on the chart did not relate to DoctorsHospital Under these circumstances, we prefer to rely on the testimony of613Coordinators and assistant coordinators have thelimited authority to give verbal reprimands. If furtheraction is contemplated, a conference with the directorand the employee is held, followed by the forwardingof a director's written recommendation to the the ad-ministrators. Any recommendation which a coordina-tor makes to a director at a disciplinary conference issubject to the independent investigation of of the direc-tor. Should the coordinator's recommendation be in-cluded in the report forwarded to the administrators, itis subject to another independent investigation by theadministrators.Coordinators and assistant coordinators have peri-odically filled out forms evaluating other employees,including staff nurses, and the Employer contends thatthese evaluations are given weight by higher manage-ment in considering promotions and wage increasesunder the Hospital's merit pay plan. However, the rec-ord reveals that the Employer has not granted a singlemerit wage increase since November 15, 1971, and thecoordinators and assistant coordinators called as witnesses testified that their recommendations for pay in-creases have not been approved by higher managementand that they have not recommended promotions. Oneassistant coordinator testified that she was never in-formed that she had authority to recommend wageincreases. Thus, the record does not provide substantialevidence to support the Employer's assertion that theseevaluations are given weight by higher management inconsidering promotions and wage increases. Moreover,the record reveals that staff nurses, including a part-time staff nurse, have also prepared evaluation forms.Unlike the house directors, whom we have found tobe supervisors, the coordinators and assistant coordina-tors are paid on an hourly basis rather than by salary,.and they are required to punch a timeclock. Althoughthe average pay for coordinators and assistant coor-dinators is slightly higher than that of the average staffnurse, some staff nurses receive higher wages thanmany of the coordinators and assistant coordinators.On the basis of all these facts, we find that the coor-dinators and assistant coordinators do not possess theauthority to hire, discharge, promote, or disciplinebeyond the stage of a verbal reprimand.' Nor do theypossess authority to make effective recommendationsaffecting the employment status or wage rate of em-ployees. At no time do their duties and responsibilitiesappear to be significantly greater than those of em-ployees who function as charge nurses-a categoryfound to be nonsupervisory in other cases.' Accord-the coordinators themselves who stated that, like the staff nurses, theydevote from 90 to 95 percent of their time to patient care7 SeeWm. P McDonald Corporation, 97NLRB 1471 (1952)s See, e.g.,Doctors'Hospital of Modesto, Inc., a wholly owned subsidiaryof National Medical Enterprises, Inc.,183 NLRB 950 (1970),Diversified(Continued) '614DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly, we conclude that the coordinators and assistantcoordinators are not supervisors within the meaning ofthe Act, and we shall include them in the unit.Upon the entire record, we find that the followingemployees of the Employer constitute a unit appropri-ate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act:All full-time and regular part-time registerednurses employed by the Employer at its hospitaland medical center at 1087 Dennison Avenue,Columbus, Ohio, and its satellite facility at 5100West -Broad Street, Columbus, Ohio, includingcoordinators and assistant coordinators, but ex-cluding associate and assistant administrators,house directors, directors of staff development, allother employees, and all supervisors and guards asdefined in the Act.[Direction of Election omitted from publication.]'MEMBERKENNEDY,dissenting:In my view,the coordinators and the assistant coor-dinators are supervisors within the meaning of the Actand, therefore,they must be excluded from the bargain-ing unit:Both the coordinators and the assistant coordinatorspossess the authority to discipline employees by verbalreprimands and such authority has been exercised bythem.Thus,they clearly meet at least one of the criteriaset forth in Section 2(11) of the Act for finding in-dividuals to be supervisors.10It is not necessary, thatHealth Services,Inc. d/b/a ConvalescentCenter ofHonolulu,180 NLRB461 (1969);New Fern RestortumCo.,175 NLRB871 (1969).9 [ExcelsiorIn. omitted from publication ]10Since 1962, the duties and responsibilities of the coordinators andassistant coordinators have been designated in the Employer's manual asfollows:The Coordinators and Assistant Coordinators are those responsiblefor the management of a single Unit of Nursing ServiceIt is the responsibility of the Coordinators to supervise and utilize tothe fullest extent, the Unit's nursing personnel. The various proceduresincident to the total care of the patient and the utilization and controlof all equipment and supplies utilized by the Unit is under their manage-ment controlIt is the responsibility of the Coordinator to have the Unit in com-plete order and sufficiently stocked with necessary supplies used in theproper function of the Unit by the Assistant Coordinator of the "Eve-ning and Night Service."The Assistant Coordinator is responsible for the total function of theUnit including the utilization of all Nursing personnel assigned to theUnit, the supplies of the Unit, the equipment of the Unit and all phasesinvolved in the total care of the patient.It is the Assistant Coordinator's responsibility to assist the Coordina-tor and the Director of the Service in developing and managing aperfect Unit of Nursing ServicessnsCoordinators and Assistant Coordinators have the authority and re-sponsibility to recommend to Directors and Assistant Administrators,the dismissal or the transfer of any employee who appears to be in-competent or inefficientthey also possess the authority to impose more strin-gent disciplinary action, such as discharging an em-ployee, in order to meet the test for supervisory status.It is sufficient if they meet any one of the criteria speci-fied in Section 2(11).11Nevertheless, they also makewritten recommendations to higher authority wheremore serious actions are required. These recommenda-tions have included recommendations to transfer anunsuitable employee out of a particular unit; to put anemployee on a leave of absence because she was notcapable of carrying out her duties; to place an employeeon probation because she did not adjust to variousorders; to terminate an employee who was making er-rors in administering medication; and to terminateanother employee who was continually absent withoutnotice. The recommendations were followed except asto one employee who was transferred to another sectionof the Hospital rather than terminated.Employee evaluations are prepared by the coordina-tors and assistant coordinators. These appraisals of anemployee's job performance include a written rating ofsuch topices as: quality of work, quantity of work,dependability, cooperation, initiative, self-improve-ment, and personality.The written evaluation requires the coordinator orassistant coordinator to exercise her judgment in mak-ing an appraisal of each of the foregoing job criteria.She is requested to rate the individual employee's per-formance on a numerical scale and to make writtencomments. Finally, the coordinator or assistant coor-dinator must make a decision as to whether to recom-mend the employee for continued employment. Theseevaluations are placed in the employee's personnelfolder and are given weight by higher management inconsidering promotions and pay increases.The coordinators and assistant coordinators received12 percent and 6 percent more in wages, respectively,than the staff nurses. They are responsible for usingtheir discretion in making assignments of work to em-ployees on their team and they are responsible for theinitial handling of grievances of employees.All coordinators are required to attend weekly man-agement meetings. The subjects covered at such meet-ings have included: evaluation of employees, discussionof a review of the training program, new vacation sched-uling, salary changes, how to handle the assignmentof personnel most effectively, overtime policies, anddiscipline policies.They are responsible for the supervision of employees in their De-partment or Section and for the carrying-out of established policies andprocedures of the Service and the hospitalThey have the responsibility of the direct supervision involved in thetraining of new employees assigned to their Service and have the directresponsibility for all phases of activity as well as for the performanceof equipment in the area of their Service.IOhioPower Co. v N.LR.B,176 F.2d 385 (C A 6), cert. denied 338U S. 899 (1949) DOCTORS HOSPITAL615Moreover, the ratio of supervisors to employees is afurther indication that the coordinators and assistantcoordinators are supervisors.The Employer operatestwo separate hospitals with a total employee comple-ment of about 1,300 employees.About 650 of theseemployees work in the nursing services department.The main hospital facility has 350 beds.The satellitehospital has 175 beds and is located approximately 10miles from the main facility where all of the administra-tive offices are housed.There are one or two house directors at the satellitehospital per shift and five coordinators or assistantcoordinators per shift,but under the majority's viewonly the house directors would be supervisors. Thus,the majority would have us believe that there are onlytwo immediate supervisors per shift running a 175-bedhospital.The two house directors would have to di-rectly supervise 90 employees on the first shift and 44employees on the second shift.On the third shift, theone house director at the satellite hospital would have31 employees to supervise.On the second and thirdshifts at each facility,house directors are the highest inmanagement authority.In my view,the record establishes that the coordina-tors and assistant coordinators are supervisors withinthe meaning of the Act and, therefore,should not beincluded in the unit. 12Finally,I am not persuaded that a professional unitlimited solely to registered nurses would be appropriatein every hospital case. Usually, a hospital will haveseveral categories of professional employees, such asphysicians and pharmacists,as well as registered nursesand others.There may be factors which would supportthe finding of a broader unit of all professional em-ployees at the hospital. However,in the instant case theparties are in agreement as to a professional unit ofregistered nurses and no other labor organization seeksa larger unit at this time.Since I disagree with mycolleagues'unit finding on other grounds and wouldnot direct an election in this unit,it is unnecessary forme to address myself to the scope of the unit in thiscase.12My colleagues are critical of the Employer's exhibit regarding timespent on direct patient care and instead prefer to rely on the testimony ofcertain coordinators However, those coordinators work in units which donot appear to be typical,such as the intensive care unit where no more thanfour patients in one room receive almost continual observation and care.The intermediate intensive care unit also is unusual in that the coordinatortestified regarding the patients that,"Most of them are from the EmergencyRoom or from a general floor where the patient is critically ill and needsmore specialized care."Another coordinator witness worked in the special-ized unit devoted to eye, ear, nose,and throat care.In these circumstances,I rely neither on the exhibit nor the limitedtestimony concerning nontypical units.